Citation Nr: 1001710	
Decision Date: 01/11/10    Archive Date: 01/22/10

DOCKET NO.  98-18 992	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUES

1.  Entitlement to an initial evaluation in excessive of 10 
percent from April 11, 1974, to October 6, 1999, for post-
traumatic stress disorder (PTSD) with bipolar disorder 
(previously classified as depressive disorder) (hereinafter 
"PTSD"). 

2.  Entitlement to an evaluation in excessive of 50 percent 
for PTSD from October 7, 1999. 


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from January 1968 to 
December 1969.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a July 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey, which awarded service connection for 
depression with anxiety and assigned an initial 10 percent 
evaluation effective December 7, 1994.  

By way of an August 2000 rating decision, the RO increased 
the disability rating to 30 percent effective October 7, 
1999.  Through a December 2001 decision, the Board awarded an 
earlier effective date of April 11, 1974, for the initial 
award of service connection and 10 percent rating for the 
depressive disorder.  In June 2002, the RO effectuated the 
award and assigned a 10 percent rating from April 11, 1974.  
In June 2006, the RO granted service connection for PTSD as 
related to the service connected bipolar disorder (which 
essentially recharacterized the Veteran's service-connected 
psychiatric disability) and assigned a single 50 percent 
rating from April 6, 2000.  The disability previously 
classified as depressive disorder was reclassified as PTSD 
with bipolar disorder, which is reflected on the cover page 
of the instant decision.  

As the Veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation, it follows that his claim 
remains in controversy as less than the maximum benefit 
available has been awarded.  See AB v. Brown, 6 Vet. App. 35 
(1993).  Since the Veteran appealed the decision that 
assigned the initial rating, the Board will consider whether 
a higher evaluation is warranted for the psychiatric 
disability at any stage since the effective date of service 
connection.  See Fenderson v. West, 12 Vet. App 119 (1999). 

The Veteran appeared before a now retired Veterans Law Judge 
in September 2001. The Veteran was afforded the opportunity 
for a new hearing in August 2008, which he declined.  The 
Veteran asked that his claim be considered based on the 
evidence of record.  The Board notes that the Veteran 
presented testimony before his local RO in November 2006.  
The transcript has been associated with the claims folder.  

The matters were previously before the Board in November 
2008.  At that time, the Board determined that the criteria 
for an initial evaluation in excess of 10 percent for PTSD 
between April 11, 1974, and October 6, 1999, had not been 
met.  While the Board found that the criteria for a 50 
percent evaluation for PTSD from October 7, 1999, had in fact 
been met, the Board determined that no higher rating was 
warranted from that point.  

The Veteran appealed the November 2008 Board decision to the 
United States Court of Appeals for Veterans Claims (Court).  
In June 2009, the Court issued an Order vacating that part of 
the November 2008 Board decision that denied an initial 
rating in excess of 10 percent prior to October 7, 1999, for 
PTSD and in excess of 50 percent thereafter, and remanded the 
matter for compliance with the instructions in a June 2009 
Joint Motion for Remand.  Notably, in the Joint Motion, the 
parties agreed that it would be necessary to obtain any 
available Vocational Rehabilitation records and to address 
possible referral of the Veteran's claims to the Under 
Secretary for Benefits or the Director of VA's Compensation 
and Pension Service for extraschedular consideration under 38 
C.F.R.  § 4.16(b) (2009).  The issues on appeal have been 
recharacterized in order to reflect the instructions in the 
June 2009 Court Order.  

In September 2009, the Veteran's attorney requested a 90-day 
stay in the case in order to allow for additional argument to 
be submitted on the Veteran's behalf.  The Board granted the 
90-day extension and accordingly, the case was held in 
abeyance.  The Veteran's attorney was notified that he had 
until December 10, 2009, to submit additional argument and/or 
evidence.  The file contains no documents indicating any 
action undertaken by the Veteran or his representative during 
the 90-day period.  

On December 10, 2009, the culminating date of the abeyance 
period, the Board received a second request from the 
Veteran's attorney for an additional 90 day extension within 
which to submit evidence, namely Vocational Rehabilitation 
records, in order to avoid Remand to the RO.  The Board 
denied the request for another 90-day extension partly on the 
basis that no amount of effort by the Veteran and his 
attorney could change the fact that a Remand to the RO would 
still be necessary pursuant to the Court Order and Joint 
Motion agreeing that the Board did not fully address the 
matter involving an extraschedular rating.  This is explained 
in greater detail below.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the June 2009 Joint Motion for Remand, adopted by the 
Court in its June 2009 Order, the parties agreed that the 
Board failed to provide an adequate explanation as to its 
finding that the duty to assist under the Veterans Claims 
Assistance Act of 2000 (VCAA), codified in part at 38 
U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, had been satisfied.  Specifically, it was 
pointed out in the Joint Motion that while the Board found 
there was no additional evidence to obtain in support of the 
Veteran's claims, the evidence of record revealed that the 
Veteran had sought vocational rehabilitation from VA.  The 
parties indicated in the Joint Motion that as a result of the 
references by the Veteran that he participated in vocational 
rehabilitation, it was likely that a counseling file existed, 
which the Board failed to obtain or at the very least, to 
adequately explain why vocational rehabilitation records 
would not be pertinent in the adjudication of these claims. 

Based on the above, the Board finds that a Remand is 
warranted in order to attempt to obtain the Veteran's 
Vocational Rehabilitation counselling folder, if it exists.  

In the Joint Motion, the parties further agreed that the 
Board inadequately explained its finding that referral for an 
extraschedular consideration under 38 C.F.R. § 3.321(b)(1) 
was not warranted.  Specifically, the parties indicated the 
Board provided no explanation regarding whether the Veteran 
presented an unusual disability picture despite references to 
symptomatology that appeared to have impacted the Veteran's 
ability to practice law throughout the appeal period.

The Board does not have the authority to grant an 
extraschedular evaluation in the first instance; however, it 
is not precluded from reviewing an RO determination that 
referral is not warranted and confirming that decision.  On 
further review of this case, and in consideration of the 
points addressed in the Joint Motion, the Board concludes 
referral is needed.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996) (Board may consider whether referral to "appropriate 
first-line officials" for extraschedular rating is required).

Accordingly, the case is REMANDED for the following action:

1.  The RO must ascertain whether there 
exist any records of the Veteran 
receiving Vocational Rehabilitation 
counseling.  If so, any Vocational 
Rehabilitation counseling file, or other 
such records, must be obtained from the 
government entity maintaining such a file 
and associated with the claims folder.  

2.  After any pertinent outstanding 
records are added to the claims file, or 
after sufficient attempts have been made 
to add such records to the file, the RO 
should refer the Veteran's claims of 
entitlement to an initial rating in 
excess of 10 percent prior to October 7, 
1999, for PTSD and in excess of 50 
percent thereafter, to the Under 
Secretary for Benefits or the Director of 
VA's Compensation and Pension Service for 
extraschedular consideration under 38 
C.F.R. § 4.16(b) (2009).

3.  Thereafter, the RO should 
readjudicate the claims.  If any benefit 
sought on appeal remains denied, the RO 
must furnish the Veteran and his 
representative an appropriate SSOC and 
allow them an appropriate period of time 
to respond.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

